Name: Commission Regulation (EEC) No 631/93 of 17 March 1993 re- establishing the levying of customs duties on products falling within CN codes 6401 and 6402, originating in Thailand and Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 67/14 Official Journal of the European Communities 19. 3 . 93 COMMISSION REGULATION (EEC) No 631/93 of 17 March 1993 re-establishing the levying of customs duties on products falling within CN codes 6401 and 6402, originating in Thailand and Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of products falling within CN codes 6401 and 6402, originating in Thailand and Indonesia, the individual ceiling was fixed at ECU 1 213 000 ; whereas on 13 January 1993, imports of these products into the Community originating in Thailand and Indo ­ nesia reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Thailand and Indonesia, HAS ADOPTED THIS REGULATION : Article 1 As from 22 March 1993, the levying of customs duties, suspended for 1993 pursuant to Council Regulation (EEC) No 3831 /90, shall be reintroduced on imports into the Community of the following products, originatihg in Thailand and Indonesia : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of certain industrial products originating in developing countries ('), extended for 1993 by Regulation (EEC) No 3917/92 (2), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded for 1993 to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on Order No CN code Description 10.0660 6401 Waterproof footwear with outer soles and uppers of rubber or of plastics, the uppers of which are neither fixed to the sole nor assembled by stitching, riveting, nailing, screwing, plugging or - similar processes 6402 Other footwear with outer soles and uppers of rubber or plastics Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 1993. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 . 0 OJ No L 396, 31 . 12. 1992, p. 1 .